     Case 5:17-cv-01415-AB-KK Document 261 Filed 03/25/19 Page 1 of 6 Page ID #:12720



 1     Mark D. Kemple (SBN 145219)
       kemplem@gtlaw.com
 2
       Robert J. Herrington (SBN 234417)
 3     herringtonr@gtlaw.com
       Matthew R. Gershman (SBN 253031)
 4     gershmanm@gtlaw.com
 5     GREENBERG TRAURIG, LLP
       1840 Century Park East, Suite 1900
 6     Los Angeles, California 90067-2121
       Telephone: 310.586.7700
 7
       Facsimile: 310.586.7800
 8     herringtonr@gtlaw.com

 9     Attorneys for Defendants WAL-MART STORES, INC.
10     and WAL-MART ASSOCIATES, INC.,

11                                UNITED STATES DISTRICT COURT
12                            CENTRAL DISTRICT OF CALIFORNIA
13
       CHELSEA HAMILTON, et al.,                 CASE NO. 5:17-cv-01415 AB (KKx)
14

15                  Plaintiffs,                  WALMART’S BENCH BRIEF
                                                 REGARDING PRECLUSION OF (1)
16     v.                                        UNDISCLOSED WITNESSES; AND
17                                               (2) EVIDENCE ON CLAIMS FOR
       WAL-MART STORES, INC., a                  WHICH DAMAGES WERE NEVER
18     corporation, WAL-MART                     DISCLOSED
       ASSOCIATES, INC., a corporation and
19
       DOES 1 through 50, inclusive,
20
                    Defendants.
21

22

23

24

25

26

            WALMART’S BENCH BRIEF TO PRECLUDE UNDISCLOSED WITNESSES AND CLAIMS FOR DAMAGES
     Case 5:17-cv-01415-AB-KK Document 261 Filed 03/25/19 Page 2 of 6 Page ID #:12721



 1            At the March 19, 2015, further pretrial discussion (as ordered by the Court), the
 2     parties discussed Defendants’ contentions (1) that 9 of the 37 witnesses listed on

 3     Plaintiffs’ witness list filed with the Court had not been properly disclosed, (2) that
       Plaintiffs had failed to disclose the damage/penalty amounts sought on their individual
 4
       claims, and (3) that these witnesses and any evidence of damages/penalties should
 5
       therefore be precluded (resulting in dismissal of the individual claims and elimination of
 6
       the second phase of the bifurcated trial). Given Plaintiffs’ disagreement, the parties are
 7
       therefore briefing the issue to the Court.
 8
       A.     The Nine Class Members Listed by Plaintiffs on Their Pretrial Witness List,
 9
              But Who Were Not Previously and Properly Disclosed, Should Be Excluded
10            from Trial.
11            Rule 26 disclosures serve a basic and core function – a litigant must disclose to its
12     adversary the witnesses she seeks to present to support her claims, and the topics on which
13     the persons will testify, such that the adversary has an opportunity to engage in discovery
14     concerning the witness and depose the witness. Specifically, Rule 26 requires the Plaintiff
15     to disclosed “the name” and contact information “of each individual likely to have

16     discoverable information – along with the subjects of that information – that the disclosing

17
       party may use to support its claims or defenses....” Fed. R. Civ. P. 26(a)(1)(A)(i) (emphasis
       added). A party must supplement this disclosure as additional information becomes
18
       available to it. Fed. R. Civ. Proc 26(e) (party “must supplement or correct its disclosure”).
19
              This class was certified on August 21, 2018, at which point Plaintiffs and their
20
       counsel became class representative and class counsel. There are approximately 5,000
21
       persons in this class.
22
              Plaintiff Hernandez has never made any disclosures in this action. Plaintiff
23
       Hamilton’s initial disclosures were made on October 19, 2017. [Dkt. No. 240-1.] As
24     pertinent here, they reference only “[a]ll members of the putative class” (approximately
25     5,000 persons) and “[a]ll Plaintiff’s proximate co-workers.” [Dkt. No. 240-1, at 2.]
26     Identification of a 5,000 unnamed persons in a single line item is deficient and not proper.
                                                  1
            WALMART’S BENCH BRIEF TO PRECLUDE UNDISCLOSED WITNESSES AND CLAIMS FOR DAMAGES
     Case 5:17-cv-01415-AB-KK Document 261 Filed 03/25/19 Page 3 of 6 Page ID #:12722



 1     See, e.g., Andrews v. CBOCS West, Inc., No. 09-cv-1025-WDS-SCW, 2011 U.S. Dist.
 2     LEXIS 17505 (S.D. Ill. Feb. 23, 2011) (finding “blanket statement” in initial disclosure

 3     identifying “All persons identified by Plaintiff” was “inadequate for purposes of Rule
       26(a)(1)” and that failure “was compounded when [disclosing party] never even attempted
 4
       to comply with its obligation to supplement or correct these incomplete disclosures
 5
       pursuant to Rule 26(e)”)). Compounding that impropriety is that the “class” then alleged
 6
       was so vague that it did not permit one to determine who was in the class or a subclass.
 7
       (See e.g., Dkt. No. 237 at 36 (“overtime subclass” defined as persons “who were not
 8
       properly paid all overtime wages). Further, no “subject” on which the persons will testify
 9
       is mentioned concerning this mass of people cryptically referenced in a single sentence
10     [Dkt. No. 240-1, at 2.]
11           Hamilton has never supplemented these “disclosures.” Indeed, when Defendants
12     asked Plaintiffs to identify their witnesses in discovery, Plaintiffs objected and stated:
13                  “1. Plaintiff; 2. All members of the putative class; 3. All Plaintiffs
14                  proximate co-workers, names, addresses, and telephone numbers
15                  known to Defendants; ….”

16     [Plaintiff Hamilton’s December 18, 2017, Responses to Interrogatory Set 1, at p. 5;

17
       Plaintiff Hernandez’ December 18, 2017, Responses to Interrogatory Set 1, at pp. 4-5
       (same).]
18
             Now, well after the close of discovery (November 16, 2018), Plaintiffs listed the
19
       following 9 class members, among the 37 persons listed on their pretrial witness list:
20
                    Regina Partida, Alejandro Martinez Jr., Dorothy Monzon,
21
                    Russell Tucci, Mario Arreola Davalos, Christina Santa Cruz
22
                    (Patterson), Jason Mejia, Fernando Alvizures and Kevin Lopez.
23
       As discussed above, none of these nine persons were previously identified on disclosures
24     or in discovery responses. The only reference to any of them at any time prior to
25     submission of the pretrial witness list, was to two of them – Fernando Alvizures and Kevin
26     Lopez – through declarations first provided to Defendants on the last day of discovery
                                                 2
           WALMART’S BENCH BRIEF TO PRECLUDE UNDISCLOSED WITNESSES AND CLAIMS FOR DAMAGES
     Case 5:17-cv-01415-AB-KK Document 261 Filed 03/25/19 Page 4 of 6 Page ID #:12723



 1     when filed with Plaintiffs’ motion for summary judgment. [See Dkt. No. 168-3 at ECF pp.
 2     264-65 (Alvizures Declaration); Dkt No. 168-3 at ECF p. 271-72 (Lopez Declaration).]

 3           These undisclosed witnesses must be excluded. Rule 37 provides that, “[i]f a party
       fails to provide information or identify a witness as required by 26(a) or 26(e), the party is
 4
       not allowed to use that information or witness to supply evidence on a motion, at a hearing,
 5
       or at a trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ. Proc.
 6
       37(c)(1); see also Yeti by Molly v. Deckers Outdoor Corp., 259 F.3d 1101, 1106-07 (9th
 7
       Cir. 2001) (the “burden is on the party facing sanctions” to prove substantial justification or
 8
       harmlessness). This case has been pending for years. Instead of timely disclosing either
 9
       through supplemental initial disclosures or discovery responses, Plaintiffs waited until the
10     11th hour—at and after the close of discovery - to disclose nine trial witnesses.
11     Accordingly, the “self-executing” and “automatic” sanction of exclusion applies. Yeti by
12     Molly, 259 F.3d at 1106.
13           Plaintiffs had made a similar objection concerning a person previously designated as
14     a witness by Defendants, Michael Fox. In response Defendants withdrew Mr. Fox from
15     their witness list, and informed Plaintiffs of the withdrawal.

16           Remarkably, Plaintiffs also complained that another of Defendant’s witnesses –

17
       plaintiff Hamilton’s direct manager, Eva Andrews-Bright – supposedly had not been
       disclosed during the discovery period In fact, Ms. Bright has repeatedly been identified by
18
       Plaintiff Hamilton, throughout this litigation, including plaintiff Hamilton’s own initial
19
       disclosures which acknowledged that her direct manager had relevant information. [See
20
       Dkt. 240-1, Ex. 2 at 3 (Plaintiff Hamilton’s October 23, 2017 initial disclosure disclosing
21
       that Ms. Hamilton’s managers and supervisors are potential witnesses).] And though we
22
       will not burden the Court with Ms. Hamilton’s depositions transcript and exhibits, Ms.
23
       Bright was repeatedly referenced in both questions and answers during her deposition as
24     her direct manager and having relevant knowledge on various issues. Even Plaintiff’s Trial
25     Exhibits include documents authored by Ms. Bright. [See e.g., Pl.’s Trial Ex. 456 (Eva
26     Bright’s Statement Form, purportedly praising Ms. Hamilton).] Plaintiffs also explicitly
                                                 3
           WALMART’S BENCH BRIEF TO PRECLUDE UNDISCLOSED WITNESSES AND CLAIMS FOR DAMAGES
     Case 5:17-cv-01415-AB-KK Document 261 Filed 03/25/19 Page 5 of 6 Page ID #:12724



 1     referred to Ms. Bright in Plaintiffs’ briefing to the Court concerning their motion for class
 2     certification. [See Dkt. 102 at 14 (Plaintiffs’ August 3, 2018 reply in support of class

 3     certification citing to statements by “Eva Bright”).] Without question, Ms. Bright has long
       been disclosed and known to be a witness in this action with relevant information. All of
 4
       this was explained to Plaintiffs in writing, and were invited to phone counsel were further
 5
       conversation desired. Plaintiffs did not respond. Accordingly, we assume that Plaintiffs
 6
       have now withdrawn any objection to Ms. Bright.
 7
       B.     Plaintiffs’ Individual Claims, For Which They Provided No Damages
 8
              Calculations, Should Be Excluded and Dismissed.
 9
              Rule 26 requires Plaintiffs to provide Defendants with:
10                   a computation of each category of damages claimed by the
11                   disclosing party—who must also make available for inspection
12                   and copying as under Rule 34 the documents or other evidentiary
13                   material, unless privileged or protected from disclosure, on
14                   which each computation is based, including materials bearing on
15                   the nature and extent of injuries suffered.

16     Fed. R. Civ. P. 26(a)(1)(A)(iii).

17
              Plaintiff Hernandez has never made an initial disclosure at all. As such, she should
       be barred from pursuing damages or penalties on her individual claims (which, in turn,
18
       therefore fail).
19
              Likewise, though Plaintiff Hamilton served an Initial Disclosure document in 2017,
20
       it included no “computation of each category of damages claimed” as required by Rule 26,
21
       at all. [See Dkt. No. 240-1 (Pl. Hamilton’s initial disclosures at 3-4).] Nor did Plaintiffs’
22
       proffered expert, Dr. Kriegler, provide any such computation for either of these plaintiff’s
23
       individual claims. [See Dkt. No. 144-1 at ECF pp. 10-59 (Kriegler Sept. 21, 2018 Report);
24     Dkt. No. 155-2 at ECF pp. 38-74 (Kriegler Nov. 14, 2018 Report); Dkt. No. 200-1 at ECF
25     pp. 71-106 (Kriegler Feb. 19, 2019 Report).] And most recently, during the parties’ in
26     person meet and confer conference on March 19, 2019, Plaintiffs’ counsel stated that
                                                  4
            WALMART’S BENCH BRIEF TO PRECLUDE UNDISCLOSED WITNESSES AND CLAIMS FOR DAMAGES
     Case 5:17-cv-01415-AB-KK Document 261 Filed 03/25/19 Page 6 of 6 Page ID #:12725



 1     Plaintiffs had not yet computed the recoveries they would seek, and therefore could not
 2     provide them to Defendants.

 3           The Federal Rules of Civil Procedure bar Plaintiffs from now pursuing never before
       disclosed and still undisclosed recoveries on their individual claims. See Fed. R. Civ. Proc.
 4
       37(c)(1) (“[i]f a party fails to provide information or identify a witness as required by 26(a)
 5
       or 26(e), the party is not allowed to use that information or witness to supply evidence on a
 6
       motion, at a hearing, or at a trial, unless the failure was substantially justified or is
 7
       harmless.”); Yeti by Molly v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001)
 8
       (“we give particularly wide latitude to the district court's discretion to issue sanctions under
 9
       Rule 37(c)(1) . . . even absent a showing in the record of bad faith or willfulness, exclusion
10     is an appropriate remedy for failing to fulfill the required disclosure requirements of Rule
11     26(a).”). Accordingly, evidence on these claims should be excluded and these claims
12     should be dismissed (mooting the second phase of the bifurcated trial).
13                                              Respectfully submitted,
14     DATED: March 25, 2019                    GREENBERG TRAURIG LLP
15
                                                By /s/ Mark D. Kemple
16                                              Attorneys for Defendants
17

18

19

20

21

22

23

24

25

26
                                                 5
           WALMART’S BENCH BRIEF TO PRECLUDE UNDISCLOSED WITNESSES AND CLAIMS FOR DAMAGES
